Case: 12-50898       Document: 00512097623         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013
                                     No. 12-50898
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RUBEN ARROLLO CAMPOS,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, RCDC III; BUREAU OF
PRISONS; GEO GROUP; UNITED STATES ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-99


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Ruben Arrollo Campos, federal prisoner # 22699-057, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the denial of his 28 U.S.C. § 2241 petition
challenging the BOP’s exclusion of him from rehabilitation programs and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50898     Document: 00512097623    Page: 2   Date Filed: 01/02/2013

                                 No. 12-50898

halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir. 2012), cert.
denied, ___ S. Ct. ___, 2012 WL 4462145 (U.S. Oct. 29, 2012) (No. 12-6450).
      Accordingly, Campos’s motion to proceed IFP is DENIED, and his appeal
is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2